Order entered October 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00492-CV

                               IVERY T. WILLIAMS, Appellant

                                                 V.

                                DAVID GUTIERREZ, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04233-A

                                            ORDER
       Before the Court is appellant’s October 10, 2019 motion to extend the time to file his

amended brief. We GRANT the motion. We ORDER the amended brief tendered to this Court

by appellant on October 4, 2019 filed as of the date of this order.


                                                       /s/    ERIN A. NOWELL
                                                              JUSTICE